United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      March 28, 2007

                                                                Charles R. Fulbruge III
                               No. 05-51741                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MICAH BENITES,

                                         Defendant-Appellant.




                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                          No. 1:05-CR-145-ALL
                         --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Micah Benites has requested

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).        Benites has filed a response to

counsel’s motion in which he challenges his sentence, the volun-

tariness of confessions he made before he entered his guilty plea,



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
the conduct of the prosecutor, and the effectiveness of counsel.

Our independent review of the record, counsel’s brief, and Beni-

tes’s response discloses no nonfrivolous issue for appeal. Accord-

ingly, the motion for leave to withdraw is GRANTED, counsel is ex-

cused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.